 618DECISIONSOF NATIONALLABOR RELATIONS BOARDE. A. Holcombe and J.N. Holcombe d/b/a Holcombe ArmatureandDistrict 50, United Mine Workers of America.Case No.10-( A-5035.January 16, 1963DECISION AND ORDEROn October 30, 1962, Trial Examiner Alba B. Martin issued anIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and Was engaging in unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.The Trial Examiner also found that the Respondent had notengaged in any unfair labor practice in the discharge of GeraldBarnes and recommended that such allegation of the complaint bedismissed.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified below.'The Board adopts as its Order the Recommendations of the TrialExaminer.21The Trial Examiner recommended that backpay for Eugene Crouch run from May 25,1962, the date of his dischargeWe do not agreeAs Crouch was, at that time, in thestatus of a striker, we believe it more appropriate that backpay begin from May 28, 1962,the date when the strike was terminated2Por the reasons set forth in the dissenting opinion in IsisPlumbing it Heating Co ,138 NLRB 716, Member Rodgers would not award interest on backpay.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,with the General Counsel and the Respondent represented, washeard before Trial Examiner Alba B. Martin in Atlanta, Georgia, on September 10and 11, 1962, on complaint of the General Counsel and answer of E. A. Holcombeand J N. Holcombe d/b/a Holcombe Armature, Respondent herein.The issueslitigated were whether, by interrogations,warnings,threats, and promises,Respondentviolated Section 8(a)(1) of the Act; whether Respondent unlawfully dischargedGerald L Barnes on May 22 and Eugene Robert Crouch on May 25, 1962; andwhether on May 22 Respondent unlawfully suspended eight named employees andrefused to reinstate them until May 28, 1962, because they joined or assisted District50,United Mine Workers of America, referred to herein as the Union, which Unionfiled the chargeAfter the conclusion of all evidence-after Respondent had restedits case-in-chief-the General Counsel moved to amend his complaintThis motionwas denied as untimely.After the hearing, Respondent and the General Counsel filedbriefswhich have been carefully considered. In his brief the General Counsel140 NLRB No. 63. HOLCOMBE ARMATURE619renewed his motion to amend the complaint.Thismotion is again denied asuntimely.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTE. A. Holcombe and J.N. Holcombe, herein jointly called Respondent,are brothersand copartners doing business under the trade name and style of Holcombe Armature.Respondent has its principal office and place of business at Atlanta,Georgia, where itis engaged in reprocessing automobile armatures and motors of various types.Duringthe calendar year 1961,which period is representative of all times material herein,Respondent sold and shipped products valued in excess of $50,000 directly to custom-ers located outside the State of GeorgiaRespondent is, and has been at all timesmaterial herein, engaged in commerce within the meaning of Section 2(6) and (7)of the ActII.THE LABOR ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The discharge of BainesOn May 21, 1962, employee Gerald L. Barnes and one other employee passed outa number of authorization cards for the Union, and during the luncheon periodthat day, under an oak tree about 125 to 150 feet from the plant, Barnes obtainedthe signatures of about nine employees on the cards.In substance the General Counsel offered as proof of company knowledge ofBarnes' union activities unconvincing testimony by employee John B Bragg that"about May 21, or thereabouts," around 5.05 p in., Partner Eail A Holcombe calledBragg into his office and asked if Bragg knew anything about "these boys passingout [union] cards-Barnes and any of the rest of them." Bragg allegedly replied thatwhen he returned from lunch there was a card in his locker but he had not signed it.This is all of the alleged conversation.Bragg did not say that Holcombe pressed himfor the names of those who allegedly passed out cards, or pressed him for any otherinformation concerning the cards or the self-organizing movement. If Holcombereally called Bragg into his office to interrogate him about the Union there wascertainly more to the conversation than was related by Bragg.Thus at best Bragg'smemory was scanty and incomplete. In view of this, as Bragg was not specific as towhat day the alleged conversation occurred-as seen above-as Bragg by hisdemeanor did not impress me as a credible witness, and as Earl A. Holcombe, whostrenuously denied having the alleged conversation with Bragg at any time, by hisdemeanor did impress me as a credible witness, I credit Holcombe's denial and holdthat the conversation as testified by Bragg did not happen at allThe record istherefore devoid of any evidence that prior to his discharge Respondent had anyknowledge of Barnes' union activities.During the afternoon of May 21, 1962, the production lathe Barnes had beenregularly operating for about 3 months got hot and began to smoke. Partner JamesN Holcombe removed the motor from the lathe and Barnes was put on anotherlathe.The next morning, May 22, James N. Holcombe took the motor to anelectrical repair shop and remained while it was repairedThe overheating wasdiagnosed as caused by "overloading" of electricity. It was also evident that thehearings needed changing and that the contacts on the switch were badly burned,the reverse contact points being more badly burned than the forward points.Thelatter indicated to the operator of the repair shop that the switch had been turnedto reverse when the motor was going forward, causing an excessive electric currentto go through. It was evident that the on-off-reverse switch had been moved from"on" to "reverse" for a braking purpose.Ultimately it developed that the motor alsohad a shorted coil, which could have been caused by excessive current, and whichcaused the motor to be returned to the shop a second time on May 28Later thatmorning, May 22, Holcombe returned to the plant with the repaired motor and re-assembled it to the latheAt this time, according to the credited testimony of JamesN. Holcombe, he asked Barnes if he had been using the reverse and Barnes replied inthe negative.Holcombe knew that this lathe was operated 99 percent of its runningtime by Barnes. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometime on the morning of May 22, presumably after James N. Holcombe re-turned to the plant, the two Holcombe brothers, Superintendent Vernon Rutledge,and Foreman Carroll Reece conferred and decided to discharge Barnes for intention-ally disregarding operating instructions by using the reverse as a brake instead ofusing the brake as directed.They concluded that Barnes had used the reverse as abrake and that that is what damaged the motor-a conclusion justified by the evidencebefore them.The evidence before them was not only the condition of the motor and the contactpoints, but also Barnes' previous working history.He had worked for Respondentsince October 1961, and prior to his assignment to the production lathe in February1962 he had worked quite a bit on a polishing lathe that had the same kind of switchand same type of brake handle as the production lathe. Several times during theperiod Barnes operated it the handle of the polishing lathe was broken-presumablybecause of too much pressure applied to it. Barnes is a large man and has what ap-peared at the hearing to be strong armsAlso on one occasion during that periodthe polishing lathe "burned out" because it was reversed as a brake.The motor wasburned and it had to be rewound, and Respondent concluded that it was beingreversed to stop it.As two others than Barnes also then operated that lathe, Re-spondent did not conclude that any specific operator was responsible for the burn-ing.Rather, the two Holcombe brothers stopped all operations in that department,explained to all of the operators, including Barnes, what had happened, and cautionedthem never to stop a lathe by switching it into reverse, but always to use the brakeOther factors in the situation were that Respondent emphasizes production andBarnes normally would run on the production lathe between 400 and 500 armaturesdaily.He would stop the lathe between 1,000 and 1,500 times a day.He wassupposed to turn the switch from "on" to "off" with his left hand and then pushthe brake handle with his left hand.By simply turning the switch over to "reverse"he could stop the lathe in half the time it would take the proper way by pushing thebrake handle, thereby saving 5 secondsSaving 5 seconds 1,000 times a day wouldsave 83 minutes for increased production.Barnes knew that a man's productioncounted when he was being considered for a raise in wages.And he knew that hehad had trouble with brake handles.Nevertheless, he was never supposed to usethe "reverse" in his operation and was always supposed to use the brake-whichBarnes understood, as he admitted on the witness standAn additional factor is that applying the "reverse" would cause the belt on thelathe to squeal, thereby changing the normal factory noises which drifted into theoffice of the two Holcombes.As Barnes' machine was the nearest machine to theoffice and the only one near it-about 15 feet from it-any squeals from his lathewould have made in the office a more pronounced deviation from normal factorynoises than unusual noises from any other machine. Both Holcombes credibly testi-fied that a number of times during the several weeks prior to Barnes' discharge theysuspected they heard evidence that Barnes was using the reverse to stop the machine.and several times during this period one of them stepped to the door of the office to seeif "it" would happen again. It did not in his presenceIn discharging Barnes right after lunch on May 22, James N. Holcombe read toBarnes the reasons for the discharge rather than simply telling him.Holcombe hadwritten out the reasons before confronting Barnes.These are the words he read-About two and one-half months ago I had a motor to start overheating onthe old production latheThere was no reason because we had used this motorfor approximately five years without a problem.You along with several otherswere using this machine.We warned everyone including you what would hap-pen by using reverse for stopping.This motor burned outThe only apparentreason was the reversible switch. Since several people have used this machineshortly before the breakdown, I could not definitely say who was to blame.In regards to the motor that over-heated with you late yesterday evening.when I checked it I could not find a reason for the excessive heat until I checkedthe drum reversible switch.The reverse contacts showed excessive wear; farmore so than the forward ones. In questioning your leadman Frost, he statedhe had observed you at times using reverse for stopping the lathe rather thanthe brake provided for this purpose, and warned you on several occasions aboutthisAs you know it was too late yesterday evenine to get it checkedThismorning I carried the motor to an electric motor shop for inspection It showedsigns of over-heatingUpon request for the reason I was told there was nodefects in the motor.From the condition of the contacts it was more thanlikely being used to stop it HOLCOMBE ARMATURE621We cannot tolerate purposeful disregard of our operating instructions.Forthis we are letting you go as of now paying you for the time you have workedthis week plus one week of forty hours in advance.Writing out the reasons for dismissal and reading the reasons was not unusualin the history of the business. Since its founding in 1946 Respondent had dischargedfor cause some 12 to 15 employees. In some of these cases Respondent had readthe dismissal reason to the dischargees, although in most cases it had not.The factthat in the Barnes' case the reasons were read does not alter the conclusion reachedherein.Before reading the reasons to Barnes the two Holcombes called SuperintendentRutledge and Foreman Reece into their office; and then Barnes was discharged inthe presence of the four of them-the two partners, the superintendent, and theforeman.Although under other circumstances this fact might have pointed toanother conclusion, under the circumstances of this case this fact does not alter theconclusion reached herein.The evidence established that Respondent believed Barneshad purposefully disregarded operating instructions, thereby damaging a machine,and that for reasons sufficient unto it Respondent considered this a serious offenseand sufficient cause for discharge.Under the circumstances, confronting Barneswith all the top hierarchy of the plant may well have been designed to make thedischarge impressive.The General Counsel showed that when two other machines became overheated,Respondent did not discharge the operators of those machines.However, in thecase of employ Garmney and his overheated hand broach machine in February1962, that machine had no reverse or brake on it; the record is silent as to whatcaused the overheating. In the case of employee Moody and the stripping lathehe burned in April 1962, Moody was just learning to operate that machine and heswitched it into reverse without knowing he should not have.He had not been in-structed not to put it into reverse when it was running forward.These situationsdiffered considerably from those surrounding the Barnes' discharge, as has beenseen aboveBarnes had broken the brake handle of a machine several times and wasone of those suspected in February of overheating it by switching it into reversewhen it was going forward; so when he again burned a machine in May he was.at best, by company lights a repeater as a "mutilator" of machinery, and the burn-ing of the production lathe was no accident but resulted from disregard of companyoperating instructions which Barnes well knew.Upon the above findings, and upon the entire record considered as a whole, Ifind and hold that Respondent discharged Barnes for cause and that its action wasnot in violation of the Act.As Superintendent Vernon Rutledge accompanied Barnes out of the office follow-ing his dismissal, they discussed turning in Barnes' uniforms and Barnes askedRutledge to go into the plant and get some automobile keys for him so he coulddrive homeBarnes alleged and Rutledge denied that Rutledge uttered words to theeffect that "when you start taking bread and butter out of my mouth I will do some-thing about it."As Rutledge was a credible witness I credit his denial and find thatnothing said in this conversation changes the conclusion above that Barnes wasdischarged for cause.B. The concerted activity and the refusalto reinstateWhen, shortly after lunch on May 22, some of the employees learned that Barneshad been discharged, some of the employees gathered in the plantnearthe office andasked to talk with the Holcombes.There had been no talk of a strike, and thegathering was entirely spontaneous, the men obviously considering that the dischargewas motivated against their then-currentself-organizingefforts.When the twoHolcombes arrived on the scene the men claimed that Barnes had been fired becauseof his union activities. In substance both Holcombes credibly testified that this wasthe first either of them heard about any organizing movementamongthe men, butthe record leaves no room for doubt that they heard about the employees'signingunion cards at this point.This was also the first time that the Holcombes had beenconfronted by a group of employees.Earl Holcombe told the group that Barneshad been fired by the office, that it was none of their business why he was fired, thatthe Company did not ask any of them when it hired them if it could hire them, andthe Company was not going to ask them if it could fire anybody.Holcombe addedthat nonetheless he would show them why Barnes was fired.He then removed thecap from the switchon Barnes'machines and pointed out that it was evident that onone side the points were completely burned out and on the other side they were only 622DECISIONSOF NATIONALLABOR RELATIONS BOARDslightly used.One of the Holcombes pointed out that Barnes had purposefully dis-regarded the instructions on how to operate the machinery.At this point feelings were clearly running high and some of the men talked offollowing Barnes out of the plant.Earl Holcombe countered by saying that theyshould either return to work or punch the clock and leave, that the Company wouldnot pay them for standing around.Eight i employees left: Hoyt Jones, W. T.Gunnin, R. G. Madaris, Jackie Prather, Lawrence Tollison, Bill Brown, Dennis WMcFarlin, and Larry Harkins.These men walked out spontaneously over the dis-charge of Barnes under the mistaken notion that Barnes was discharged to discouragemembership and activity in the Union 2 Something over 20 employees remained inthe plant working.A little later that afternoon, May 22, at the suggestion of a representative of theUnion, this group of men returned to the plant and asked to return to work. JamesN Holcombe told them that he needed time to think it over and that they would benotifiedThe followingmorning,May 23, at thesuggestion of a union representative, thegroup again reported for work .3 James N. Holcombe told them that they weresuspended until further notice.That afternoon they began to picket and continueddoing so on May 24 and 25.On May 23,Respondent mailed to each of these eight employees a letter readingas follows:On Tuesday, May 22, 1962, you engaged in a work stoppage.We advisedyou that you were suspended from work pending investigation.This is to advise you that you are suspended effective May 22, 1962, untilMonday, May 28, 1962. If you desire to return to your job, you will reportfor work at 7:30 a.m Monday, May 28, 1962.Pursuant to these letters the eight men returned to work Monday morning, May 28.From the above it appears, and I find on the entire record, that these eight em-ployees engaged in concerted and union activity on May 22 and following days, forI IIovt Jones testified there wei enine,the ninth one being MoodyHenry Frank Moodytestified, but said nothing about going out with the othersThe parties stipulated thatrecall letters were sent to eight employees, naming them, but did not stipulate concerninaone Moody. On this state of the record, and as Jones was not a reliable witness on someother subjects, I do not credit his testimony that nine men walked out and that one ofthem was Moody2Respondent contended that this situation involved no concerted activity because themen were led out by an alleged supervisor,Hoyt Jones,who was the first one to walkoutThis position is not adopted.Whether or not Jones was a supervisor, the men didnot follow him out as a supervisor but left individually in outrage against the dischargeof Barnes,and they thereafter acted in concert until their reinstatement the followingMonday, May 282In its brief Respondent contended in substancethaton May 22 and 23, when thegroup returned to the plant and asked to return to work,their offer to return to workwas not an unconditional offer because they also demanded the reinstatement of BarnesThe proof did not sustain this contentionBarnes testified,as has been seen above, thatafter he was discharged he asked Superintendent Rutledge to get someone else's car keysfor Barnes, "so I could go homeMy wife had my car at work that day. So he did, andI left.And that was all that day"Had Barnes not in fact gone home but stayed andjoined the group, it seems improbable to me that he would have testified, "and I leftAnd that was all that day " That afternoon the union representative, H A Martin,told the men that even though the Company discharged Barnes they should have kept onworking and he sent them back to return to workThere was no proof that'Martin toldthe group to condition their request to return to work upon the reinstatement of Barnes,or that the group did soAccording to two witnesses,Gunnin and Jones, James Holcombe'sreply was that he would let them know when they should return to work-nothing evi-dently being said about Barnes by either the group or by HolcombeWhen the group re-turned the following morning,May 23,again nothing was said about Barnes or about acondition to the request.That afternoon or the next morning, the union representative,Martin,called on Respondent's attorney and demanded that the group of employees andalso Barnes be reinstated with backpayRespondent's attorney,who testified concerningthis interview, did not testify that the demand for reinstatement of the group was inany wayconditioned upon the reinstatement of Barnes.To be noted further isthat theletter of May 23 to the eight employees made no reference to any alleged condition to theirrequest to return to workUpon all of these facts, I find that the demands of the groupfor reinstatement on May 22 and 23 were unconditional demands HOLCOMBE ARMATURE623which they were deprived by Respondent of any opportunity to work from the after-noon of May 22 to 28. By suspending them during this period, thus discriminatingagainst them because of their concerted activity and discouraging membership andactivity in the Union, Respondent violated Section 8 (a) (3) and (1) of the Act.Asnone of their jobs were filled between when they walked out on May 22 and whenthey returned asking to go back to work that same afternoon, they were entitled totheir jobs upon request, and are now entitled to backpay for the period of theirsuspension.C. The discharge of CrouchEugene Robert Crouch, a young man, applied for a job with Respondent on orabout May 16, 1962On the night of May 22, Superintendent Rutledge telephonedhim and told him to report for work the following morning.He reported andworked that day, May 23, as a buffer. On May 24 and 25 he joined the picket lineand did not work.He did not report to Respondent that he was not going to workthose days.When, with the others, he was handed his weekly paycheck on Friday,May 25, there was attached to it a separation notice dated that day saying that hewas discharged and giving as the reason the following:Mr Crouch was hired 5-23-62. He worked the entire day until 5:00.May 24,1962 he did not report to work.May 25, 1962 he did not report back to workand we are severing him as of May 25, 1962.According to the undenied and credited testimony of Crouch, one day while hewas walking on the picket line-he believed it was Friday- Superintendent Rutledgecame to the door of the plant and looked right at him.At this time Respondentknew the Union was in the picture and on May 23 or 24 a representative of theUnion demanded of Respondent's counsel that Respondent reinstate the employeeswith backpay.Further, on Friday Earl Holcombe took pictures of two picketscarrying picket signs and so must have seen the other pickets, including Crouch.From all this it follows and I find that from seeing Crouch on the picket line Respond-ent knew that he was assisting the Union.One early morning, which the testimony of James N Holcombe convincinglyplaced as Monday morning, May 28, Holcombe telephoned Crouch and they dis-cussed whether the latter had received any threats.According to the undenied andcredited testimony of Crouch, Holcombe wanted him to sign an affidavit that "thosemen" had threatened him, which Crouch refused to do on the ground that he hadnot been threatened.According to Crouch's credited 4 testimony, denied by Hol-4Respondent's brief contended that Crouch was a completely unbelievable witness be-cause he testified about the group gathering in the plant near the office shortly after lunchon May 22 toprotest Barnes'discharge-when at that time Crouch could not have beenpresent because he was not yet employedCrouch's only reference to this incident cameon direct examination in answer to a question as to what happened on May 23, the onlyday he workedfor Respondent.He answered as follows.Well, I went to work that morning. I didn't know anything about the union orthe strike or anything-it was just a new job to me, and I worked that morningwithout any incidents and then at 12 00-after lunch, nobody came back in thedepartmentIwas in I wasin there by myself. I didn't know here what wasgoing onSo one of the Holcombes-the tallest one-I don't know them by name-called everybody togetherand said somethingabout a man being fired I still don'tknow what it was all about, so I just went back to my job until the day wasover . . .From this testimony it appears that Crouch was possibly testifying concerning anothergroup meeting than the one which spontaneously gathered to protest the discharge ofBarnesThe day before the group had spontaneously gathered-neither Holcombe had"called everybody together"-and the recordis silent as to whether most of those whopunched out were from one department so that their absence depleted itCrouch's testi-mony is susceptible to the interpretation that due to the confusion on May 23, with theoutside group trying to get back in and beginning to picket, and production interruptedand perplexity reigning on the inside, one of the Holcombes summoned everybody in theplant and told them what had happened, what it was all about, in order that any whohad not been present the day before might hear Respondent's iermon of the events histestimony is susceptible to the further interpretation that an additional group of eni-ployees (from his depaitment) joined those outside on tae afteinoon of May 23 when thepicket line was established.That no charge was filed concerning any such additionalgioup and that there was no testimony concerning such does not negative this possibilitySo this testimonyisnot persuasivetome that Crouch was a completely unbelievable C-24DECISIONS OF NATIONAL LABOR RELATION3 BOARDcombe, the latter then offered him his job back if he would sign such an affidavit.Crouch refused.To be noted is that the separation notice gave as the reason for the severance thefact that he did not report for work May 24 and 25. At the hearing both Holcombestestified in substance that on the basis of Crouch's 1-day's work performance May 23they considered him unsuited for the work.However they did not discharge himthat evening as being unsuited, and when they did sever him 2 days later they gaveonly absence from work, and not unsuitability, as the reason. So I do not creditJames N. Holcombe's testimony that Crouch was severed for two reasons: becauseof unsuitability and because he was absent from work.Further, had he been un-suitedHolcombe would not have offered him his job back on Monday, evenconditionally.Upon the entire record, I conclude and find that Respondent discharged Crouchbecause he joined the picket line and thus joined cause with the eight employees whohad been suspended, and that he was not offered reinstatement when the others wereon Monday because he refused to give an affidavit against his fellow pickets.Underthese circumstances I find that the discharge and refusal to reinstate Crouch was dis-crimination against him to discourage concerted activity and membership andactivity in the Union, Respondent thereby violating Section 8(a)(3) and (1) ofthe ActD. Interference, restraint, and coercionOn Monday morning, May 28, shortly before the group of employees returned towork, W. T. Gunnin, one of the group, went into the office and had a conversationwith the two Holcombes.The first subject discussed was a debt Gunnin owed theCompany.Then Earl Holcombe asked Gunnin what he thought the trouble was,Gunnin replying that he did not know about the rest of them but Gunnin thoughtthey had fired Barnes "for having union activities."The Holcombes denied this.Gunnin testified that the conversation with Earl Holcombe then continued:He said, I think we all would do better without one if we would all get togetherand talk and talk it over.He didn't want to have any hard feelings with any-body and I told him that I didn't either.And he asked me what did I thinkwould make the men happy, and I told him. I told him a credit union, a retire-ment plan, and to make more money I told him that I didn't think any of usmade enough money and stuff like that. And he said, "Well, do you think youcould talk to some of the boys" and I said, "No, that that would just put me onthe spot."According to Gunnin, Earl Holcombe said something to the effect:... if they did get a union-they didn't want a union-it would make it roughon us to where we couldn't stand it. In other words, we would not like to workthere.Itwould just make it hard.Also the Holcombes:.said something to the effect if they had to, what they had was paid for; theycould sell.Sell the place and rent it, I think he said, or something to that effect.Both Holcombes were asked numerous questions about this conversation and theiranswers indicated that they did not have very clear memories concerning what wassaid.They did not recall many of the remarks attributed to Earl Holcombe andthey admitted that some of the statements may have been made.As Respondent'sattitude toward the Union had then stiffened-as indicated by their keeping the mensuspended untilMonday-and as Gunnin's memory concerning this conversationwas clearer than theirs, I credit Gunnin's version of this conversation and find asfollows:Earl Holcombe's statement that he thought they all would do better without aunion was a view or opinion protected under Section 8(c) of the Act.Earl Holcombe's question as to what would make the men happy, sandwichedbetween his announced preference for no union and his request that Gunnin speakto the boys, did not interfere with the employees' rights under Section 7 of the Actbecause it related to wages and working conditions, and was so understood byGunnin-,and did not relate to the Section 7 rights.Earl Holcombe's statement that if they got a union it would make it rough on themen, and the statement that the Holcombes could sell the place, in the entire contextwitness and that he allowed his imagination to place him at the group meeting around1p in on May 22 even though he was not then present In fact Crouch appeared to meto be boyishand credible. HOLCOMBE ARM TURE625went beyond the bounds of the view, argument, or opinion under Section 8(c) andamounted to implied threats or sanctions against the employees if the Union got in-Respondent thereby interfering with, restraining, and coercing employees in therights guaranteed in Section 7, thereby violating Section 8(a) (1) of the Act.On direct examination as a witness called by the General Counsel, employee HoytJones was asked nothing about overhearing a conversation between SuperintendentRutledge and an employee named Ralph Arnold. On cross-examination Jones statedthat he overheard Superintendent Rutledge ask Arnold if he had signed any papersback there, and then tell Arnold not to "fool around with those boys back therethey will just get you in trouble."On cross-examination by the General Counsel,Superintendent Rutledge called as a witness by Respondent, substantially deniedtestifying as stated above by Jones, but admitted having a conversation with himon about May 24 or 25, concerning whether Arnold would join the picket line ofthe suspended group.On the witness stand Jones appeared given to uttering conclusions he could notsubstantiate, and for that reason did not impress me as a completely reliable witnessIn view of this, and as Rutledge was a credible witness, I do not credit Jones' testi-mony in this regard and I do credit Rutledge's denial. I conclude that it was notproven that Rutledge's conversation with Arnold was a further violation of Section8(a)(1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of the Act.Respondent having unlawfully suspended Hoyt Jones, W. T Gunnin, R G. Ma-daris, Jackie Prather, Lawrence Tollison, Bill Brown, Dennis W. McFarlin, and LarryHarkins on May 22, 1962, and not having reinstated them until May 28, 1962,because of their concerted and union activities, I recommend that Respondent makeeach whole for any loss of pay he may have suffered by reason of the discriminationagainst him by payment to each of them of a sum of money equal to that which henormally would have earned as wages from the date of his suspension to the dateof his reinstatement, less the net earnings of each during said period(Crossett Lum-ber Company, 8NLRB 440, 497-498). Respondent having unlawfully dischargedEugene Robert Crouch because of his union and concerted activities, and not havingoffered him reinstatement, I recommend that Respondent offer to him immediateand full reinstatement to his former or substantially equivalent position,5 withoutprejudice to his seniority or other rights and privileges, and make him whole for anyloss of pay he may have suffered by reason of the discrimination against him by pay-ment to him of a sum of money equal to that which he normally would have earnedas wages from the date of his discharge, May 25, 1962, the date of the discriminationagainst him, to the date when, pursuant to the recommendations herein contained,Respondent shall offer him reinstatement, less his net earnings during said period(Crossett Lumber Company, supra).As provided in theWoolworthcase(F.W.Woolworth Company,90 NLRB 289), I recommend further that Respondent makeavailable to the Board, on request, payroll and other records in order to facilitatethe checking of the amount of backpay due.The backpay obligations of the Re-spondent shall include the payment of interest at the rate of 6 percent to be computedin the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.The violations of the Act committed by Respondent are persuasively related toother unfair labor practices proscribed by the Act, and the danger of their commissionin the future is to be anticipated from the Respondent's conduct in the past.Thepreventative purposes of the Act will be forfeited unless the Order is coextensivewith the threat. In order, therefore, to make more effective the interdependentguarantess of Section 7, to prevent a recurrence of unfair labor practices, and therebyminimize industrial stirife which burdens and obstructs commerce, and thus effectuateIThe Cha8e National Bank of the City of New York, San Juan, PuertoRico,Branch,65 NLRB 827. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDthe policiesof the Act,I shall recommend that Respondent be ordered to cease anddesist from infringing in any manner upon the rights guaranteed in Section 7 ofthe ActUpon the basisof the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.E. A. Holcombe and J. N. Holcombe d/b/a Holcombe Armature, are engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2.District 50, United Mine Workers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment of HoytJones,W. T. Gunnin, R. G. Madaris, Jackie Prather, Lawrence Tollison, Bill Brown,Dennis W. McFarlin, Larry Harkins, and Eugene Robert Crouch, thereby discourag-ing concerted activity and membership and activity in the labor organization namedin paragraph numbered 2 above, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) and (1) of the Act.4.By threatening employees concerning their union activities, and by other acts,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.5.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the ActRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case considered as a whole, I recommend that the Respond-ent, E. A Holcombe and J. N. Holcombe d/b/a Holcombe Armature, their agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging concerted activities by its employees or membership in District 50United Mine Workers of America, or any other labor organization of its employees,by discriminating in regard to the hire and tenure of their employment or any termor condition of employment.(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization, to form labor organizations, tojoin or assist District 50, United Mine Workers of America, or any other labororganization, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any and all such activities, exceptto the extent that such rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a)(3) of the Act.2Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer reinstatement to Eugene Robert Crouch in accordance with the recom-mendations set forth in "The Remedy" herein.(b)Make whole Hoyt Jones, W. T. Gunning, R. G. Madaris, Jackie Prather,Lawrence Tollison, Bill Brown, Dennis W. McFarlin, Larry Harkins, and EugeneRobert Crouch, for any loss of pay they may have suffered by reason of Respondent'sdiscrimination against them in accordance with the recommendations set forth in"The Remedy" herein.(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyzethe amount of backpay due and the rights of the above-named employees under theterms of these Recommendations.(d) Post at its plant in Atlanta, Georgia, copies of the attached notice marked"Appendix." 6Copies of said notice, to be furnished by the Regional Director for6In the event that these Recommendations be adopted by the 'Board, the words "A De-rislon and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" In the further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals. the words "Purssuant to a Decree of the United States HOLCOMBE ARMATURE627the Board's Tenth Region (Atlanta, Georgia), shall, after being signed by the repre-sentative of Respondent, be posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are not altered, defaced,or covered by any other materials(e)Notify the Regional Director for the Tenth Region, in writing, within 20 daysfrom the date of the receipt of this Intermediate Report and Recommended Order,what steps the Respondent has taken to comply herewith 7I recommend that the complaint be dismissed as to the discharge of Gerald L.BarnesCourt of Appeals, Enforcing an Order" shall be substituted for the words "Pursuant to aDecision and Order "s In the event that these Recommendations be adopted by the Board, this provisionshall be modified to read* "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that.WE WILL NOT expressly or impliedly threaten our employees with economicor other reprisal because of their membership in or activity on behalf ofDistrict 50, United Mine Workers of America, or any other labor organizationof our employeesWE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations,to join District 50, United Mine Workers of America, or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from any and allsuch activities.WE WILL make whole Hoyt Jones, W. T. Gunnin, R. G. Madaris, JackiePrather, Lawrence Tollison, Bill Brown, Dennis W McFarlin, Larry Harkins,and Eugene Robert Crouch for any loss of pay suffered by them by reasonof the discrimination practiced against them in accordance with the Recom-mendations of the Intermediate Report.WE WILL offer to Eugene Robert Crouchimmediateand full reinstatementto his former or substantially equivalent position, without prejudice to hisseniority and other rights and privileges.All our employees are free to become or refrain from becoming members of theabove-named Union or any other labororganization.E. A. HOLCOMBE AND J. N. HOLCOMBED/B/A HOLCOMBEARMATURE,Emplover.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify Eugene Robert Crouch if presentlyserving in the ArmedForces of the United States of his right to full reinstatement uponapplication inaccordance with the Selective Service Act after his discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the dateof posting,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's Regional Office,528 Peach-tree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, Telephone No.Trinity 6-3311, Extension 5357, if they have any question concerning this notice or ifthey haveinformationthat its provisions are being violated.681-492-63-vol. 140-41